 
Amendment to
Exclusive Distribution and Marketing Agreement


This Amendment (the “Amendment”) is made and entered into as of February 28,
2011 (the “Effective Date”), by and between MechTech, LLC, a California limited
liability company and Innovative Wireless Technologies, Inc. (formerly known as
“Bayrock Ventures, Inc.”) a Delaware corporation (together with the MechTech,
hereinafter referred to as the “Parties”)


WHEREAS, the Parties desire to amend the EXCLUSIVE DISTRIBUTION AND MARKETING
AGREEMENT dated Aug. 6, 2010 (hereinafter referred to as the “Contract”);


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
Section 1.1. of the Contract is hereby deleted in its entirety and replaced with
the following:
The Principal grants the exclusive (subject the terms set forth in this
Agreement) Market Rights for North America and non-exclusive worldwide (other
than North America) Market Rights for the Products to the Distributor, according
to terms and conditions of this Distribution and Marketing Agreement.  No other
distributor, exclusive or non-exclusive, shall be offered better terms than the
Distributor.


Section 1.2 of the Contract is hereby deleted in its entirety and replaced with
the following:
Notwithstanding anything herein to the contrary, the Principal may enter into an
agreement with a third party to buy, sell, license, or distribute the Products
in North America territory, if  the Principal pays 20% of any proceeds received
by Principal in connection with any such contract to the Distributor.  For the
avoidance of doubt, the Principal may enter into any agreement with a third
party to buy, sell, license, or distribute the Products anywhere in the world
(other than North America) without making any payments to the Distributor.


Section 3.2. of the Contract is hereby deleted in its entirety and replaced with
the following:
The Distributor shall make reasonable efforts to keep the Principal informed of
any contract negotiations with third parties concerning granting an exclusive
Market Right. The Parties must approve of any exclusive Market Rights transfer
in written form prior to such transfer becomes effective.


Upon the prior written approval of the Parties, any of the amendments herein may
be reviewed or cancelled during the Initial Term described in Section 4.4. of
the Contract.


Except as expressly amended by this Amendment, the Contract shall remain in full
force and effect and all references to the “Agreement” in the Contract shall be
deemed to be references to the Contract as amended by this Amendment.


 
 

--------------------------------------------------------------------------------

 
 
This Amendment may be executed in any number of counterparts, any of which may
be executed and transmitted by facsimile or electronic mail transmission, and
each of which will be deemed to be an original of this Amendment, and all of
which, when taken together, shall be deemed to constitute one and the same
Amendment.
 
 
MECHTECH, LLC
 
INNOVATIVE WIRELESS TECHNOLOGIES, INC
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And :
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling
   
Chief Operating Officer
   

 
 
 

--------------------------------------------------------------------------------

 